Exhibit 10.1

Execution Version

$2,500,000,000 Aggregate Principal Amount

Pacific Gas and Electric Company

$500,000,000 Floating Rate Senior Notes due November 28, 2018

$1,150,000,000 3.30% Senior Notes due December 1, 2027

$850,000,000 3.95% Senior Notes due December 1, 2047

PURCHASE AGREEMENT

November 27, 2017

BARCLAYS CAPITAL INC.

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH

                           INCORPORATED

MORGAN STANLEY & CO. LLC

As Representatives of the several

    Initial Purchasers named in Schedules I-A, I-B and I-C attached hereto

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

Pacific Gas and Electric Company, a corporation organized under the laws of the
State of California (the “Company”), proposes, upon the terms and conditions set
forth in this agreement (this “Agreement”), to issue and sell to Barclays
Capital Inc. (“Barclays”) and the other several initial purchasers named in
Schedules I-A, I-B and I-C hereto (the “Initial Purchasers”), for whom Barclays,
Citigroup Global Markets Inc., J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. LLC are acting as
representatives (in such capacity, the “Representatives”), (i) $500,000,000 in
aggregate principal amount of its floating rate Senior Notes due November 28,
2018 (the “2018 Notes”), (ii) $1,150,000,000 in aggregate principal amount of
its 3.30% Senior Notes due December 1, 2027 (the “2027 Notes”) and (iii)
$850,000,000 in aggregate principal amount of its 3.95% Senior Notes due
December 1, 2047 (together with the 2018 Notes and the 2027 Notes, the “Notes”).
The Notes will (i) have terms and provisions that are summarized in the Pricing
Disclosure Package and Offering Memorandum (as defined below), and (ii) are to
be issued pursuant to an indenture dated as of November 29, 2017 (the
“Indenture”), between the Company and The Bank of New York Mellon Trust Company,
N.A., as trustee (the “Trustee”). This Agreement is to confirm the agreement
concerning the purchase of the Notes from the Company by the Initial Purchasers.



--------------------------------------------------------------------------------

1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(a)(2) under the Securities Act. The Company has prepared a preliminary
offering memorandum, dated November 27, 2017 (the “Preliminary Offering
Memorandum”), pricing term sheets substantially in the form attached hereto as
Schedules II-A, II-B and II-C (the “Pricing Term Sheets”) setting forth the
terms of the Notes omitted from the Preliminary Offering Memorandum and an
offering memorandum, dated November 27, 2017 (the “Offering Memorandum”),
setting forth information regarding the Company, the Notes and the Exchange
Notes (as defined herein). The Preliminary Offering Memorandum, as supplemented
and amended as of the Applicable Time (as defined below), together with the
Pricing Term Sheets and any of the documents listed on Schedule III hereto are
collectively referred to as the “Pricing Disclosure Package”. The Company hereby
confirms that it has authorized the use of the Pricing Disclosure Package and
the Offering Memorandum in connection with the offering and resale of the Notes
by the Initial Purchasers. “Applicable Time” means 5.00 p.m. (New York City
time) on the date of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K (the “Annual Report”) and all
subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c), 14 or 15(d) of
the United States Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or prior to the date of the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, as the case may be. Any
reference to the Preliminary Offering Memorandum, Pricing Disclosure Package or
the Offering Memorandum, as the case may be, as amended or supplemented, as of
any specified date, shall be deemed to include any documents filed with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
after the date of the Preliminary Offering Memorandum, Pricing Disclosure
Package or the Offering Memorandum, as the case may be, and prior to such
specified date. All documents filed under the Exchange Act and so deemed to be
included in the Preliminary Offering Memorandum, Pricing Disclosure Package or
the Offering Memorandum, as the case may be, or any amendment or supplement
thereto are hereinafter called the “Exchange Act Reports”.

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act
(“Rule 144A”) (each a “QIB”), and (ii) outside the United States to certain
persons who are not U.S. Persons (as defined in Regulation S under the
Securities Act (“Regulation S”)) (such persons are referred to in this agreement
as “Non-U.S. Persons”) in offshore transactions in reliance on Regulation S. As
used herein, the terms “offshore transaction” and “United States” have the
meanings assigned to them in Regulation S. Those persons specified in clauses
(i) and (ii) are referred to herein as “Eligible Purchasers”.

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) between the

 

2



--------------------------------------------------------------------------------

Company and the Representatives to be dated November 29, 2017 (the “Closing
Date”) having substantially the terms described in the Pricing Disclosure
Package. Pursuant to the Registration Rights Agreement, the Company will agree
to file with the Commission under the circumstances set forth therein, a
registration statement under the Securities Act relating to the Company’s
Floating Rate Senior Notes due November 28, 2018 (the “2018 Exchange Notes”),
the 3.30% Senior Notes due December 1, 2027 (the “2027 Exchange Notes”) and
3.95% Senior Notes due December 1, 2047 (together with the 2018 Exchange Notes
and the 2027 Exchange Notes, the “Exchange Notes”) to be offered in exchange for
the Notes. Such portion of the offering is referred to as the “Exchange Offer”.

2. Representations, Warranties and Agreements of the Company. The Company
represents, warrants and agrees as follows:

(a) When the Notes are issued and delivered pursuant to this Agreement, such
Notes will not be of the same class (within the meaning of Rule 144A) as
securities of the Company that are listed on a national securities exchange
registered under Section 6 of the Exchange Act or that are quoted in a United
States automated inter-dealer quotation system.

(b) Assuming the accuracy of your representations and warranties in
Section 3(b), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) are exempt from the registration requirements of
the Securities Act.

(c) No form of general solicitation or general advertising within the meaning of
Regulation D under the Securities Act (“Regulation D”) (including, but not
limited to, advertisements, articles, notices or other communications published
in any newspaper, magazine or similar medium or broadcast over television or
radio, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising) (each, a “General Solicitation”)
was used by the Company, any of its affiliates or any of its representatives
(other than you, as to whom the Company makes no representation) in connection
with the offer and sale of the Notes.

(d) No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Company or any of its representatives (other
than you, as to whom the Company makes no representation) with respect to Notes
sold outside the United States to Non-U.S. Persons, and the Company, any
affiliate of the Company and any person acting on its or their behalf (other
than you, as to whom the Company makes no representation) has complied with and
will implement the “offering restrictions” required by Rule 902 under the
Securities Act.

(e) Each of the Pricing Disclosure Package and the Offering Memorandum, each as
of (i) its respective date (or in the case of the Pricing Disclosure Package, as
of the Applicable Time) and (ii) the Closing Date, contains all the information
specified in, and meeting the requirements of, Rule 144A(d)(4) under the
Securities Act.

(f) Neither the Company nor any other person acting on behalf of the Company has
sold or issued any securities that would be integrated with the offering of the
Notes contemplated by this Agreement pursuant to the Securities Act, the rules
and regulations thereunder or the interpretations thereof by the Commission.

 

3



--------------------------------------------------------------------------------

(g) No order or decree preventing or suspending the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
or any order asserting that the transactions contemplated by this Agreement are
subject to the registration requirements of the Securities Act has been issued,
and no proceeding for that purpose has commenced or is pending or, to the
knowledge of the Company is contemplated.

(h) The Offering Memorandum will not, as of its date or as of the Closing Date,
include any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representations or warranties as to the information
contained in or omitted from the Offering Memorandum in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of any Initial Purchaser through the Representatives specifically for inclusion
therein, it being understood and agreed that the only such information furnished
by or on behalf of any Initial Purchaser consists of the information described
as such in Section 8(e) hereof.

(i) As of the Applicable Time and the Closing Date, (i) the Pricing Disclosure
Package and (ii) each electronic road show, if any, when taken together as a
whole with the Pricing Disclosure Package, did not and will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the Pricing Disclosure Package based upon and in
conformity with written information furnished to the Company by any Initial
Purchaser through the Representatives specifically for use therein, it being
understood and agreed that the only such information furnished by or on behalf
of any Initial Purchaser consists of the information described as such in
Section 8(e) hereof.

(j) The Company has not made any offer to sell or solicitation of an offer to
buy the Notes that would constitute a “free writing prospectus” (if the offering
of the Notes was made pursuant to a registered offering under the Securities
Act), as defined in Rule 405 under the Securities Act (a “Free Writing Offering
Document”) without the prior consent of the Representatives; any such Free
Writing Offering Document the use of which has been previously consented to by
the Representatives is listed on Schedule III.

(k) Each Free Writing Offering Document listed in Schedule III hereto, when
taken together with the Pricing Disclosure Package, did not, as of the
Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from a Free Writing Offering Document listed in

 

4



--------------------------------------------------------------------------------

Schedule III hereto in reliance upon and in conformity with written information
furnished to the Company through the Representatives by or on behalf of any
Initial Purchaser specifically for inclusion therein, which information is
specified in Section 8(e).

(l) The Exchange Act Reports, did not and will not, when filed with the
Commission, contain an untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(m) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of California, with
full corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Pricing
Disclosure Package and the Offering Memorandum, and is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, except where the failure to be
so qualified or be in good standing would not, individually or in the aggregate,
have a material adverse effect on the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries, taken as a
whole (a “Material Adverse Effect”).

(n) This Agreement has been duly authorized, executed and delivered by the
Company.

(o) The Registration Rights Agreement has been duly authorized and, on the
Closing Date, the Registration Rights Agreement will have been duly executed and
delivered by the Company; and the Registration Rights Agreement constitutes a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except as the enforcement thereof may be limited by
laws and principles of equity affecting the enforcement of creditors’ rights,
including, without limitation, bankruptcy, reorganization, insolvency
arrangement, fraudulent conveyance, moratorium, receivership, assignment for the
benefit of creditors laws or by general equitable principles and except as
rights to indemnification under the Registration Rights Agreement may be limited
by applicable law.

(p) The Indenture has been duly authorized by the Company and, at the Closing
Date, assuming due authorization, execution and delivery by the Trustee, the
Supplemental Indenture will constitute, a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by laws and principles of equity affecting
the enforcement of creditors’ rights, including, without limitation, bankruptcy,
reorganization, insolvency arrangement, fraudulent conveyance, moratorium,
receivership, assignment for the benefit of creditors laws; and upon the Closing
Date, the Indenture will conform in all material respects to the requirements of
the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), and the
rules and regulations of the Commission applicable to an indenture that is
qualified thereunder.

 

5



--------------------------------------------------------------------------------

(q) The issuance and sale by the Company of the Notes pursuant to this Agreement
have been duly authorized by all necessary corporate action; and, when issued,
authenticated and delivered pursuant to this Agreement against payment of the
consideration therefor specified herein, the Notes will be valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as enforcement thereof may be limited by laws or principles
of equity affecting creditors’ rights, including, without limitation,
bankruptcy, reorganization, insolvency, arrangement, fraudulent conveyance,
moratorium, receivership, assignment for the benefit of creditors laws, and will
be entitled to the benefits of the Indenture.

(r) The issuance and authentication by the Company of the Exchange Notes
pursuant to the Indenture and the Exchange Offer provided for in the
Registration Rights Agreement have been duly authorized by all necessary
corporate action; and, if and when issued, authenticated and delivered pursuant
to the Indenture and the Registration Rights Agreement, the Exchange Notes will
be valid and binding obligations of the Company, enforceable against the Company
in accordance with their terms, except as enforcement thereof may be limited by
laws or principles of equity affecting creditors’ rights, including, without
limitation, bankruptcy, reorganization, insolvency, arrangement, fraudulent
conveyance, moratorium, receivership, assignment for the benefit of creditors
laws, and will be entitled to the benefits of the Indenture.

(s) The Company is not and, after giving effect to the offering and sale of the
Notes and the application of the proceeds thereof as described in the Pricing
Disclosure Package and the Offering Memorandum, will not be an “investment
company” as defined in the Investment Company Act of 1940, as amended (the “1940
Act”) or a company “controlled” by an “investment company” within the meaning of
the 1940 Act.

(t) No consent, approval, authorization, filing with or order of any court or
governmental agency or body is required in connection with the transactions
contemplated herein, except such as have been obtained from the California
Public Utilities Commission (the “CPUC”), under the Act, under the Trust
Indenture Act or otherwise and such as may be required under the blue sky laws
of any jurisdiction in connection with the purchase and distribution of the
Notes by the Initial Purchasers in the manner contemplated herein and in the
Pricing Disclosure Package and the Offering Memorandum.

(u) Neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any licenses,
certificates, permits and other authorizations which, individually or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Pricing Disclosure Package and the Offering Memorandum.

(v) None of the issue and sale of the Notes, the execution, delivery and
performance by the Company of the Notes, the Exchange Notes, the Indenture, the
Registration Rights Agreement and this Agreement, the application of the
proceeds from

 

6



--------------------------------------------------------------------------------

the sale of the Notes as described under “Use of Proceeds” in each of the
Pricing Disclosure Package and the Offering Memorandum, the consummation of any
other of the transactions herein contemplated or the performance by the Company
of any of its obligations set forth herein will conflict with or result in, a
breach or violation of: (i) the charter, bylaws or comparable constituent
documents of the Company or any of its subsidiaries, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company or any of its subsidiaries is a party or bound or to which its
or their property is subject, or (iii) any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties, except, in the case of clauses
(ii) and (iii) above, for such conflicts, breaches or violations which could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(w) The consolidated historical financial statements and schedules of the
Company and its consolidated subsidiaries included in the Pricing Disclosure
Package and the Offering Memorandum present fairly in all material respects the
financial condition, results of operations and cash flows of the Company and its
consolidated subsidiaries as of the dates and for the periods indicated, comply
as to form with the applicable accounting requirements of the Act and have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods involved (except as otherwise noted
therein).

(x) There has not occurred any change in the condition, financial or otherwise,
or in the earnings, business or operations of the Company and its subsidiaries,
taken as a whole, from that set forth in the Pricing Disclosure Package that
would reasonably be expected to have a Material Adverse Effect.

(y) No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property is pending or, to the best knowledge of
the Company, threatened that (i) would reasonably be expected to have a material
adverse effect on the performance of this Agreement or the consummation of any
of the transactions contemplated hereby or (ii) would reasonably be expected to
have a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Pricing Disclosure Package and the Offering Memorandum (exclusive of any
supplement thereto).

(z) Deloitte & Touche LLP, who have certified certain financial statements of
the Company and its consolidated subsidiaries and delivered their report with
respect to the audited consolidated financial statements and schedules included
in the Pricing Disclosure Package and the Offering Memorandum, is an independent
registered public accounting firm with respect to the Company within the meaning
of the Securities Act and the applicable published rules and regulations
thereunder and of the Public Company Accounting Oversight Board.

 

7



--------------------------------------------------------------------------------

(aa) Except as set forth or contemplated in the Pricing Disclosure Package and
the Offering Memorandum, neither the Company nor any of its subsidiaries is
(i) in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws, which violation, contamination, liability or claim
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and there is no investigation pending or, to the
Company’s knowledge, threatened against it or its subsidiaries, that could
reasonably be expected to lead to the making of such a claim.

(bb) The Company does not have any significant subsidiaries as defined by Rule
1-02 of Regulation S-X.

(cc) The CPUC has authorized the issuance and sale by the Company of the Notes,
and such authorization is in full force and effect and sufficient for the
issuance and sale of the Notes to the Initial Purchasers.

(dd) The Company and each of its consolidated subsidiaries maintain a system of
internal accounting controls over financial reporting sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences.

(ee) The Company maintains “disclosure controls and procedures” (as defined in
Rule 13a-15(e) of the Exchange Act) and such disclosure controls and procedures
were effective as of the end of the Company’s most recently completed fiscal
quarter.

(ff) To the Company’s knowledge, none of the Company, any of its subsidiaries,
or any director, officer, agent, affiliate or employee of the Company or any of
its subsidiaries is currently the subject of any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and the Company will not use the proceeds from the sale of the Notes, or
knowingly lend, contribute or otherwise make available such proceeds to any
subsidiary, affiliate, joint venture partner or other person or entity for the
purpose of financing the activities of any person currently the subject of any
U.S. sanctions administered by OFAC.

 

8



--------------------------------------------------------------------------------

Any certificate signed by any officer of the Company and delivered to the
Initial Purchasers or counsel for the Initial Purchasers in connection with the
offering of the Notes shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Company hereby agrees, on the basis of the representations, warranties,
covenants and agreements of the Initial Purchasers contained herein and subject
to all the terms and conditions set forth herein, to issue and sell to the
Initial Purchasers and, upon the basis of the representations, warranties and
agreements of the Company herein contained and subject to all the terms and
conditions set forth herein, each Initial Purchaser agrees, severally and not
jointly, to purchase from the Company, at a purchase price of (i) 99.850% of the
principal amount of the 2018 Notes, (ii) 99.054% of the principal amount of the
2027 Notes and (iii) 98.689% of the principal amount of the 2047 Notes, plus
accrued interest from the Closing Date to the date of payment, if any, the
principal amount of Notes set forth opposite the name of such Initial Purchaser
in Schedules I-A, I-B and I-C hereto. The Company shall not be obligated to
deliver any of the securities to be delivered hereunder except upon payment for
all of the securities to be purchased as provided herein.

(b) Each of the Initial Purchasers, severally and not jointly, hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure
Package. Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company, that such Initial
Purchaser: (i) is a QIB with such knowledge and experience in financial and
business matters as is necessary in order to evaluate the merits and risks of an
investment in the Notes; (ii) in connection with the Exempt Resales, will
solicit offers to buy the Notes only from, and will offer to sell the Notes only
to, the Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package; (iii) will not offer or sell the
Notes, nor has it offered or sold the Notes by, or otherwise engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D, including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) or in any
manner involving a public offering within the meaning of Section 4(2) of the
Securities Act; and (iv) will not engage in any directed selling efforts within
the meaning of Rule 902 under the Securities Act, in connection with the
offering of the Notes. The Initial Purchasers have advised the Company that they
will offer the Notes to Eligible Purchasers at a price initially equal to (i)
100% of the principal amount of the 2018 Notes, (ii) 99.704% of the principal
amount of the 2027 Notes and (iii) 99.564% of the principal amount of the 2047
Notes, plus accrued interest, if any, from the date of issuance of the Notes.
Such price may be changed by the Initial Purchasers at any time without notice.

(c) The Initial Purchasers have not, and prior to the later of (A) the Closing
Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to

 

9



--------------------------------------------------------------------------------

or distribute any material in connection with the offering and sale of the Notes
other than (i) the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum, (ii) any written communication that
contains either (x) no “issuer information” (as defined in Rule 433(h)(2) under
the Securities Act) or (y) “issuer information” that was included (including
through incorporation by reference) in the Preliminary Offering Memorandum or
any Free Writing Offering Document listed on Schedule III hereto, (iii) the Free
Writing Offering Documents listed on Schedule III hereto, (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
writing, or (v) any written communication relating to, or that contains the
terms of, the Notes and/or other information that was included (including
through incorporation by reference) in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum.

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(c), 7(d), 7(e) and 7(f) hereof, counsel to the Company, California counsel to
the Company, General Counsel to PG&E Corporation and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

4. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Skadden,
Arps, Slate, Meagher & Flom LLP, at 10:00 A.M., New York City time, on the
Closing Date. The place of closing for the Notes and the Closing Date may be
varied by agreement between the Initial Purchasers and the Company.

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC. The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC. The Notes to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than 10:00
A.M., New York City time, on the business day next preceding the Closing Date.

5. Agreements of the Company. The Company agrees with each of the Initial
Purchasers as follows:

(a) The Company will furnish to the Initial Purchasers, without charge, within
two business days of the date of the Offering Memorandum, such number of copies
of the Offering Memorandum as may then be amended or supplemented as they may
reasonably request.

(b) The Company will prepare the Offering Memorandum in a form approved (such
approval not to be unreasonably withheld or delayed) by the Initial Purchasers
and will not make any amendment or supplement to the Pricing Disclosure Package
or to the Offering Memorandum (other than the Exchange Act Reports) of which the
Initial Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised.

 

10



--------------------------------------------------------------------------------

(c) The Company consents to the use of the Pricing Disclosure Package and the
Offering Memorandum in accordance with the securities or Blue Sky laws of the
jurisdictions in which the Notes are offered by the Initial Purchasers and by
all dealers to whom Notes may be sold, in connection with the offering and sale
of the Notes.

(d) If, at any time prior to completion of the distribution of the Notes by the
Initial Purchasers to Eligible Purchasers, any event occurs or information
becomes known that, in the judgment of the Company or in the reasonable opinion
of counsel for the Initial Purchasers, should be set forth in the Pricing
Disclosure Package or the Offering Memorandum so that the Pricing Disclosure
Package or the Offering Memorandum, as then amended or supplemented, does not
include any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
to supplement or amend the Pricing Disclosure Package or the Offering Memorandum
in order to comply with any law, the Company will forthwith prepare an
appropriate supplement or amendment thereto, and will expeditiously furnish to
the Initial Purchasers and dealers a reasonable number of copies thereof.

(e) The Company will not make any offer to sell or solicitation of an offer to
buy the Notes that would constitute a Free Writing Offering Document without the
prior consent of the Representatives, which consent shall not be unreasonably
withheld or delayed. If at any time following issuance of a Free Writing
Offering Document any event occurred or occurs as a result of which such Free
Writing Offering Document conflicts with the information in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or, when taken together with the information in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, includes
an untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representatives and, if requested by the Representatives,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.

(f) The Company will promptly take such actions as the Initial Purchasers may,
from time to time, reasonably request to qualify the Notes for offering and sale
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction, or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.

(g) The Company will not, without the prior written consent of the
Representatives, offer, sell, contract to sell, pledge, or otherwise dispose of
(or enter into any

 

11



--------------------------------------------------------------------------------

transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the Company or any affiliate of the
Company or any person in privity with the Company or any affiliate of the
Company), directly or indirectly, including the filing (or participation in the
filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, any
debt securities issued or guaranteed by the Company (other than the Notes) or
publicly announce an intention to effect any such transaction, until the Closing
Date; provided that the prior written consent of the Representatives shall not
be required for the sale or remarketing of tax-exempt bonds issued by a
governmental authority or body for the benefit of the Company or for issuances
of commercial paper or other debt securities with scheduled maturities of less
than one year.

(h) So long as any of the Notes are outstanding, the Company will, if it is not
then subject to Section 13 or 15(d) of the Exchange Act, at its expense, furnish
to the Initial Purchasers, and, upon request, furnish to the holders of the
Notes and prospective purchasers of the Notes, the information required by Rule
144A(d)(4) under the Securities Act (if any).

(i) The Company will apply the net proceeds from the sale of the Notes to be
sold by it hereunder substantially in accordance with the description set forth
in the Pricing Disclosure Package and the Offering Memorandum under the caption
“Use of Proceeds.”

(j) The Company and its affiliates will not take, directly or indirectly, any
action designed to or that has constituted or that reasonably could be expected
to cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Notes.

(k) The Company will use its best efforts to permit the Notes to be eligible for
clearance and settlement through DTC.

(l) Until the second anniversary of the Closing Date, the Company will not, and
will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Notes that have been acquired by any of
them, except for Notes purchased by the Company or any of its affiliates and
resold in a transaction registered under the Securities Act.

(m) The Company agrees not to sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in the Securities
Act) that would be integrated with the sale of the Notes in a manner that would
require the registration under the Securities Act of the sale to the Initial
Purchasers or the Eligible Purchasers of the Notes.

(n) In connection with any offer or sale of the Notes, the Company will not
engage, and will cause its respective affiliates and any person acting on its
behalf (other than, in any case, the Initial Purchasers and any of their
affiliates, as to whom the Company makes no covenant) not to engage (i) in any
form of general solicitation or general advertising (within the meaning of
Regulation D or any public offering within the meaning of Section 4(a)(2) of the
Securities Act in connection with any offer or sale of the Notes and/or (ii) in
any directed selling effort with respect to the Notes within the meaning of
Regulation S under the Securities Act, and to comply with the offering
restrictions requirement of Regulation S of the Securities Act.

 

12



--------------------------------------------------------------------------------

(o) The Company agrees to comply with all the terms and conditions of the
Registration Rights Agreement and all agreements set forth in the representation
letter of the Company to DTC relating to the approval of the Notes by DTC for
“book entry” transfer.

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay all
expenses, costs, fees and taxes incident to and in connection with: (a) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including, without limitation, financial statements and exhibits and one or
more versions of the Preliminary Offering Memorandum) and all amendments and
supplements thereto (including the fees, disbursements and expenses of the
Company’s accountants and counsel); (b) the preparation, printing (including,
without limitation, word processing and duplication costs) and delivery of this
Agreement, the Indenture, the Registration Rights Agreement, all Blue Sky
memoranda and all other agreements, memoranda, correspondence and other
documents printed and delivered in connection therewith and with the Exempt
Resales; (c) the issuance and delivery by the Company of the Notes and any taxes
payable in connection therewith; (d) the qualification of the Notes and Exchange
Notes for offer and sale under the securities or Blue Sky laws of the several
states and any foreign jurisdictions as the Initial Purchasers may designate
(including, without limitation, the reasonable fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification); (e)
the furnishing of such copies of the Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum, and all amendments and
supplements thereto, as may be reasonably requested for use in connection with
the Exempt Resales; (f) the preparation of certificates for the Notes
(including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer; (h) the rating of the
Notes and the Exchange Notes; (i) the obligations of the Trustee, any agent of
the Trustee and the counsel for the Trustee in connection with the Indenture,
the Notes and the Exchange Notes; and (j) the performance by the Company of its
other obligations under this Agreement.

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
contained herein, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

(a) Cravath, Swaine & Moore LLP shall have furnished to the Initial Purchasers
its written opinion and negative assurance letter, as counsel to the Company,
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers, substantially in
the form of Exhibit A hereto.

(b) Munger, Tolles & Olson LLP shall have furnished to the Initial Purchasers
its written opinion, as California counsel to the Company, addressed to the
Initial Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers, substantially in the form of Exhibit B
hereto.

 

13



--------------------------------------------------------------------------------

(c) The General Counsel of the PG&E Corporation shall have furnished to the
Initial Purchasers a written opinion, as General Counsel to the Company,
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers, substantially in
the form of Exhibit C hereto.

(d) The Initial Purchasers shall have received from Skadden, Arps, Slate,
Meagher & Flom LLP, counsel for the Initial Purchasers, such opinion or opinions
and negative assurance letter, dated the Closing Date, with respect to the
issuance and sale of the Notes, the Pricing Disclosure Package, the Offering
Memorandum and other related matters as the Initial Purchasers may reasonably
require, and the Company shall have furnished to such counsel such documents and
information as such counsel reasonably requests for the purpose of enabling them
to pass upon such matters.

(e) The Company shall have requested and caused Deloitte & Touche LLP to have
furnished to the Representatives, at the Applicable Time and at the Closing
Date, letters (which may refer to letters previously delivered to one or more of
the Representatives), dated respectively as of the Applicable Time and as of the
Closing Date, in form and substance satisfactory to the Representatives,
confirming that they are independent accountants within the meaning of the
Securities Act and the Exchange Act and the respective applicable rules and
regulations adopted by the Commission thereunder and stating in effect that:

(i) in their opinion the audited financial statements and financial statement
schedules included or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum and reported on by them comply as to form
with the applicable accounting requirements of the Securities Act and the
Exchange Act and the related rules and regulations adopted by the Commission;

(ii) carrying out certain specified procedures (but not an examination in
accordance with generally accepted auditing standards) which would not
necessarily reveal matters of significance with respect to the comments set
forth in such letter; and inquiries of certain officials of the Company who have
responsibility for financial and accounting matters of the Company and its
subsidiaries as to transactions and events subsequent to September 30, 2017,
nothing came to their attention which caused them to believe that, with respect
to the period subsequent to September 30, 2017, there were any changes, at a
specified date not more than five days prior to the date of the letter, in the
long-term debt or short-term borrowings of the Company and its subsidiaries or
the capital stock of the Company or decreases in current assets or the
shareholders’ equity of the Company, as compared with the amounts shown on the
September 30, 2017 consolidated balance sheet included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum, or for
the period from October 1, 2017 to such specified date there were any decreases,
as compared with the corresponding period in the preceding year in operating
revenues, income before income taxes or net income of the Company and its
subsidiaries, except in all instances for changes or decreases set forth in such
letter, in which case the letter shall be accompanied by an explanation by the
Company as to the significance thereof unless said explanation is not deemed
necessary by the Representatives; and

(iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature

 

14



--------------------------------------------------------------------------------

(which is limited to accounting, financial or statistical information derived
from the general accounting records of the Company and its subsidiaries) set
forth in the Pricing Disclosure Package and the Offering Memorandum, including
the information set forth under the captions “Ratio of Earnings to Fixed
Charges” and “Capitalization” in the Pricing Disclosure Package and the Offering
Memorandum, and the information included or incorporated by reference in Items
1, 1A, 6, 7 and 7A of the Company’s Annual Report on Form 10-K and the
information included in “Management’s Discussion and Analysis of Financial
Conditions and Results of Operations” included in any Quarterly Report on Form
10-Q filed by the Company and incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, agrees with the accounting
records of the Company and its subsidiaries, excluding any questions of legal
interpretation.

(f) Subsequent to the Applicable Time, there shall not have been (i) any
material change or decrease specified in the letter or letters referred to in
paragraph f of this Section 7 or (ii) any change in or affecting the condition
(financial or otherwise), earnings, business or properties of the Company and
its subsidiaries taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Pricing Disclosure Package and the Offering Memorandum the effect of which, in
any case referred to in clause (i) or (ii) above, is, in the judgment of the
Representatives, so material and adverse as to make it impractical or
inadvisable to proceed with the offering or delivery of the Notes as
contemplated by the Pricing Disclosure Package and the Offering Memorandum.

(g) The Company shall have furnished to the Representatives a certificate of the
Company, signed by the Chairman of the Board, the Chief Executive Officer, the
President, any Senior Vice President or the Treasurer and by the Chief Financial
Officer of the Company, dated the Closing Date, to the effect that the signers
of such certificate have carefully examined the Pricing Disclosure Package and
the Offering Memorandum, as well as any electronic road show used in connection
with the offering of the Notes, and this Agreement and that the representations
and warranties of the Company in this Agreement are true and correct on and as
of the Closing Date with the same effect as if made on the Closing Date and the
Company has complied with all the agreements and satisfied all the conditions on
its part to be performed or satisfied at or prior to the Closing Date.

(h) Subsequent to the Applicable Time, there shall not have been any decrease in
the rating of any of PG&E Corporation’s or the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined in
Section 3(a)(62) of the Exchange Act) or any notice given of any intended or
potential decrease in any such rating or of a possible change in any such
rating.

(i) The Notes shall be eligible for clearance and settlement through DTC.

(j) The Company shall have executed and delivered the Registration Rights
Agreement, and the Initial Purchasers shall have received an original copy
thereof, duly executed by the Company.

 

15



--------------------------------------------------------------------------------

(k) The Company and the Trustee shall have executed and delivered the Indenture,
and the Initial Purchasers shall have received an original copy thereof, duly
executed by the Company and the Trustee.

(l) On or prior to the Closing Date, the Company shall have furnished to the
Initial Purchasers such further certificates and documents as the Initial
Purchasers may reasonably request.

If any of the conditions specified in this Section 7 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Representatives and counsel
for the Initial Purchasers, this Agreement and all obligations of the Initial
Purchasers hereunder may be canceled at, or at any time prior to, the Closing
Date by the Representatives. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.

The documents required to be delivered by this Section 7 shall be delivered at
the office of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Initial
Purchasers, at Four Times Square, New York, New York, on the Closing Date.

8. Indemnification and Contribution.

(a) The Company hereby agrees to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors, officers and employees and each person, if
any, who controls any Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Notes), to which that Initial Purchaser,
affiliate, director, officer, employee or controlling person may become subject,
under the Securities Act or otherwise, insofar as such loss, claim, damage,
liability or action arises out of, or is based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in any Free Writing
Offering Document, the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or in any amendment or supplement thereto or
(ii) the omission or alleged omission to state in any Free Writing Offering
Document, the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum, or in any amendment or supplement thereto, any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and shall reimburse
each Initial Purchaser and each such affiliate, director, officer, employee or
controlling person promptly upon demand for any legal or other expenses
reasonably incurred by that Initial Purchaser, affiliate, director, officer,
employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of, or is based upon, any untrue statement or
alleged untrue statement or omission or alleged omission made in any Preliminary
Offering Memorandum, the Pricing Disclosure Package or Offering Memorandum, or
in any such amendment or supplement thereto, in reliance upon and in conformity
with written information concerning such Initial Purchaser furnished to the

 

16



--------------------------------------------------------------------------------

Company through the Representatives by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information consists solely of the
information specified in Section 8(e). The foregoing indemnity agreement is in
addition to any liability that the Company may otherwise have to any Initial
Purchaser or to any affiliate, director, officer, employee or controlling person
of that Initial Purchaser.

(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless the Company, its officers and employees, each of its
directors, and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof, to which the Company or any such director, officer, employee or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained in any Free Writing Offering Document, Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum or in any
amendment or supplement thereto or (ii) the omission or alleged omission to
state in any Free Writing Offering Document, Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum, or in any amendment
or supplement thereto, any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning such
Initial Purchaser furnished to the Company through the Representatives by or on
behalf of that Initial Purchaser specifically for inclusion therein, which
information is limited to the information set forth in Section 8(e). The
foregoing indemnity agreement is in addition to any liability that any Initial
Purchaser may otherwise have to the Company or any such director, officer,
employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under paragraphs (a) or (b) above except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure and; provided, further, that the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have to an indemnified party otherwise than under paragraphs (a) or
(b) above. If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the indemnified party shall have the right to employ counsel to
represent jointly the indemnified party and those other indemnified parties

 

17



--------------------------------------------------------------------------------

and their respective directors, officers, employees and controlling persons who
may be subject to liability arising out of any claim in respect of which
indemnity may be sought under this Section 8, if (i) the indemnified party and
the indemnifying party shall have so mutually agreed; (ii) the indemnifying
party has failed within a reasonable time to retain counsel reasonably
satisfactory to the indemnified party; (iii) the indemnified party and its
directors, officers, employees and controlling persons shall have reasonably
concluded that there may be legal defenses available to them that are different
from or in addition to those available to the indemnified party; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the indemnified parties or their respective directors, officers, employees
or controlling persons, on the one hand, and the indemnifying party, on the
other hand, and representation of both sets of parties by the same counsel would
be inappropriate due to actual or potential differing interests between them,
and in any such event the fees and expenses of such separate counsel shall be
paid by the indemnifying party. No indemnifying party shall (x) without the
prior written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company,
on the one hand, and the Initial Purchasers, on the other, from the offering of
the Notes, or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Initial Purchasers, on the other,
with respect to the statements or omissions that resulted in such loss, claim,
damage or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Initial Purchasers, on the other hand, with respect to such
offering shall be deemed to be in the same proportion as the total net proceeds
from the offering of the Notes purchased under this Agreement (before deducting
expenses) received by the Company, on the one hand, and the total discounts and
commissions received by the Initial Purchasers with respect to the Notes
purchased under this Agreement, on the other hand, bear to the total gross
proceeds from the offering of the Notes under this Agreement. The relative fault
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the

 

18



--------------------------------------------------------------------------------

Company, or the Initial Purchasers, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Initial Purchasers agree that it
would not be just and equitable if contributions pursuant to this Section 8(d)
were to be determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take into account the equitable considerations referred
to herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 8(d) shall be deemed to include, for purposes of this
Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 8(d), no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total underwriting discounts and commissions received by such Initial
Purchaser with respect to the offering of the Notes exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute as provided in this Section 8(d) are
several in proportion to their respective purchase obligations and not joint.

(e) The Initial Purchasers severally confirm and the Company acknowledges and
agrees that the statements with respect to the offering of the Notes by the
Initial Purchasers set forth in (i) the last paragraph on the front cover of the
Offering Memorandum and (ii) in the section entitled “Plan of Distribution,” the
paragraph related to concessions, reallowances, stabilization, syndicate
covering transactions and penalty bids in the Pricing Disclosure Package and the
Offering Memorandum are correct and constitute the only information concerning
such Initial Purchasers furnished in writing to the Company by or on behalf of
the Initial Purchasers specifically for inclusion in the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, in any
amendment or supplement thereto, or in any Blue Sky Application or Marketing
Materials.

9. Defaulting Initial Purchasers.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligations
to purchase the Notes that it has agreed to purchase under this Agreement, the
remaining non-defaulting Initial Purchasers may in their discretion arrange for
the purchase of such Notes by the non-defaulting Initial Purchasers or other
persons satisfactory to the Company on the terms contained in this Agreement.
If, within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such Notes,
then the Company shall be entitled to a further period of 36 hours within which
to procure other persons satisfactory to the non-defaulting Initial Purchasers
to purchase the Notes on such terms. In the event that within the respective
prescribed periods, the non-defaulting Initial Purchasers notify the Company
that they have so arranged for the purchase of such Notes, or the Company
notifies the non-defaulting Initial Purchasers that it has so arranged for the
purchase of such Notes, either the non-defaulting Initial Purchasers or the
Company may postpone the Closing Date for up to seven full business days in
order to effect any changes that, in the opinion of counsel for the Company or
counsel for the Initial Purchasers, may be necessary in the Pricing Disclosure

 

19



--------------------------------------------------------------------------------

Package, the Offering Memorandum or in any other document or arrangement, and
the Company agrees to promptly prepare any amendment or supplement to the
Pricing Disclosure Package or the Offering Memorandum that effects any such
changes. For all purposes in this Agreement, unless the context requires
otherwise, the term “Initial Purchaser” includes any party not listed in
Schedules I-A, I-B or I-C hereto that, pursuant to this Section 9, purchases
Notes that a defaulting Initial Purchaser agreed, but subsequently failed, to
purchase.

(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser’s pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided, however,
that the non-defaulting Initial Purchasers shall not be obligated to purchase
more than 110% of the aggregate principal amount of Notes that they agreed to
purchase on the Closing Date pursuant to the terms of Section 3.

(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section 9
shall be without liability on the part of the Company, except that the Company
will continue to be liable for the payment of expenses as set forth in
Sections 6 and 11 and except that the provisions of Section 8 shall not
terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any non-defaulting Initial Purchaser for
damages caused by such Initial Purchaser’s default.

10. Termination. This Agreement shall be subject to termination in the absolute
discretion of the Representatives, by notice given to the Company prior to
delivery of and payment for the Notes, if at any time prior to such delivery and
payment: (a) (i) trading in the common stock of PG&E Corporation shall have been
suspended by the Commission or the New York Stock Exchange, (ii) trading in any
series of the preferred stock of the Company shall have been suspended by the
Commission or the NYSE MKT LLC, (iii) (A) trading in securities generally on the
New York Stock Exchange shall have been suspended or limited, (B) minimum prices
shall have been established on either of such exchanges, or (C) there shall have
been a material disruption in the clearance or settlement of securities
generally on either of such exchanges which makes it, in the sole judgment of
the Representatives, impractical or inadvisable to proceed with the offering or
delivery of the Notes as contemplated by this Agreement, the Pricing Disclosure
Package or the Offering Memorandum, (b) a banking

 

20



--------------------------------------------------------------------------------

moratorium shall have been declared either by Federal, California or New York
State authorities, (c) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war, or
other calamity or crisis which makes it, in the sole judgment of the
Representatives, impractical or inadvisable to proceed with the offering or
delivery of the Notes as contemplated by this Agreement, the Pricing Disclosure
Package or the Offering Memorandum or (d) there shall have been such a material
adverse change in general economic, political or financial conditions or the
financial markets in the United States which makes it, in the sole judgment of
the Representatives, impractical or inadvisable to proceed with the offering or
delivery of the Notes as contemplated by this Agreement, the Pricing Disclosure
Package or the Offering Memorandum.

11. Reimbursement of Initial Purchasers’ Expenses. If the sale of the Notes
provided for herein is not consummated because any condition to the obligations
of the Initial Purchasers set forth in Section 7 hereof is not satisfied,
because of any termination pursuant to Section 10 hereof or because of any
refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by any of the Initial Purchasers, the Company shall reimburse the
Initial Purchasers severally through the Representatives, on demand for all
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them in connection with the proposed purchase and sale of
the Notes.

12. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to any Initial Purchasers, shall be sent by hand delivery, mail,
overnight courier or facsimile transmission to:

Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

Attention: Syndicate Registration

Facsimile: (646) 834-8133

Citigroup Global Markets Inc.

388 Greenwich Street

New York, NY 10013

Attention: General Counsel

Facsimile: (646) 291-1469

J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

Attention: Investment Grade Syndicate Desk – 3rd Floor

Facsimile: (212) 834-6081

 

21



--------------------------------------------------------------------------------

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

50 Rockefeller Plaza

NY1-050-12-01

New York, NY 10020

Attention: High Grade Transaction Management/Legal

Facsimile: (646) 855-5958

Morgan Stanley & Co. LLC

1585 Broadway, 29th Floor

New York, NY 10036

Attention: Investment Banking Division

Facsimile: (212) 507-8999

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attention: Andrea Nicolas

Facsimile: (917) 777-2964

and with a copy, in the case of any notice pursuant to

Section 8(c), to the Director of Litigation:

Barclays Capital Inc.

745 Seventh Avenue

New York, NY 10019

Attention: Office of the General Counsel

(b) if to the Company, shall be sent by mail, telex, overnight courier or
facsimile transmission to:

with a copy to:

Company’s General Counsel

Pacific Gas and Electric Company

77 Beale Street,

San Francisco, CA 94105

Attention: General Counsel

Fax: (415) 973-6374

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by the Representatives.

 

22



--------------------------------------------------------------------------------

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company, and their
respective successors. This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except that the representations,
warranties, indemnities and agreements of the Company and the Initial Purchasers
contained in this Agreement shall also be deemed to be for the benefit of
affiliates, directors, officers and employees of the Initial Purchasers or the
Company, respectively, and each person or persons, if any, controlling any
Initial Purchaser or the Company, respectively, within the meaning of Section 15
of the Securities Act. Nothing in this Agreement is intended or shall be
construed to give any person, other than the persons referred to in this
Section 13, any legal or equitable right, remedy or claim under or in respect of
this Agreement or any provision contained herein.

14. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Notes and shall remain in full force and effect, regardless of
any termination of this Agreement or any investigation made by or on behalf of
any of them or any person controlling any of them.

15. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.

16. Governing Law & Venue. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York. The Company and each of
the Initial Purchasers agree that any suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby may be
instituted in any State or U.S. federal court in The City of New York and County
of New York, and waives any objection that such party may now or hereafter have
to the laying of venue of any such proceeding, and irrevocably submits to the
exclusive jurisdiction of such courts in any suit, action or proceeding.

17. Waiver of Jury Trial. The Company and each of the Initial Purchasers hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

18. No Fiduciary Duty. The Company acknowledges and agrees that in connection
with this offering, or any other services the Initial Purchasers may be deemed
to be providing hereunder, notwithstanding any preexisting relationship,
advisory or otherwise, between the parties or any oral representations or
assurances previously or subsequently made by the Initial Purchasers: (a) no
fiduciary or agency relationship exists between the Company and any other
person, on the one hand, and the Initial Purchasers, on the other hand; (b) the
Initial Purchasers are not acting as advisors, expert or otherwise, to the
Company, including, without limitation, with respect to the determination of the
purchase price of the Notes, and such relationship between the Company, on the
one hand, and the Initial Purchasers, on the other hand, is entirely

 

23



--------------------------------------------------------------------------------

and solely commercial, based on arms-length negotiations; (c) any duties and
obligations that the Initial Purchasers may have to the Company shall be limited
to those duties and obligations specifically stated herein; (d) the Initial
Purchasers and their respective affiliates may have interests that differ from
those of the Company; and (e) the Company has consulted its own legal and
financial advisors to the extent it deemed appropriate. The Company hereby
waives any claims that the Company may have against the Initial Purchasers with
respect to any breach of fiduciary duty in connection with the Notes.

19. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

24



--------------------------------------------------------------------------------

Execution Version

If the foregoing correctly sets forth the agreement between the Company, and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

Very truly yours,

 

PACIFIC GAS AND ELECTRIC COMPANY

By         /s/ Nicholas M. Bijur   Name: Nicholas M. Bijur   Title: Vice
President and Treasurer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Accepted:

By BARCLAYS CAPITAL INC., as Authorized Representative

 

By:   /s/ Robert Stow   Name: Robert Stow   Title: Managing Director

By Citigroup Global Markets Inc., as Authorized Representative

 

By   /s/ Adam D. Bordner   Name: Adam D. Bordner   Title: Vice President

By J.P. Morgan Securities LLC, as Authorized Representative

 

By   /s/ Som Bhattacharyya   Name: Som Bhattacharyya   Title: Executive Director

By MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, as Authorized Representative

 

By   /s/ David Mikula   Name: David Mikula   Title: Managing Director

By MORGAN STANLEY & CO. LLC, as Authorized Representative

 

By   /s/ Yurij Slyz   Name: Yurij Slyz   Title: Executive Director

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE I-A  

Initial Purchasers

   Principal
Amount of
Notes to be
Purchased  

Barclays Capital Inc.

   $ 76,000,000  

Citigroup Global Markets Inc.

   $ 76,000,000  

J.P. Morgan Securities LLC

   $ 76,000,000  

Merrill Lynch, Pierce, Fenner & Smith
                 Incorporated

   $ 76,000,000  

Morgan Stanley & Co. LLC

   $ 76,000,000  

CIBC World Markets Corp.

   $ 17,000,000  

Mizuho Securities Americas Inc.

   $ 17,000,000  

MUFG Securities Americas Inc.

   $ 17,000,000  

SMBC Nikko Securities America, Inc.

   $ 17,000,000  

U.S. Bancorp Investments, Inc.

   $ 17,000,000  

CastleOak Securities, L.P.

   $ 8,750,000  

Great Pacific Securities

   $ 8,750,000  

Loop Capital Markets LLC

   $ 8,750,000  

Samuel A. Ramirez & Company, Inc.

   $ 8,750,000     

 

 

 

Total

   $ 500,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE I-B  

Initial Purchasers

   Principal
Amount of
Notes to be
Purchased  

Barclays Capital Inc.

   $ 174,800,000  

Citigroup Global Markets Inc.

   $ 174,800,000  

J.P. Morgan Securities LLC

   $ 174,800,000  

Merrill Lynch, Pierce, Fenner & Smith
                 Incorporated

   $ 174,800,000  

Morgan Stanley & Co. LLC

   $ 174,800,000  

CIBC World Markets Corp.

   $ 39,100,000  

Mizuho Securities Americas Inc.

   $ 39,100,000  

MUFG Securities Americas Inc.

   $ 39,100,000  

SMBC Nikko Securities America, Inc.

   $ 39,100,000  

U.S. Bancorp Investments, Inc.

   $ 39,100,000  

CastleOak Securities, L.P.

   $ 20,125,000  

Great Pacific Securities

   $ 20,125,000  

Loop Capital Markets LLC

   $ 20,125,000  

Samuel A. Ramirez & Company, Inc.

   $ 20,125,000     

 

 

 

Total

   $ 1,150,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE I-C  

Initial Purchasers

   Principal
Amount of
Notes to be
Purchased  

Barclays Capital Inc.

   $ 129,200,000  

Citigroup Global Markets Inc.

   $ 129,200,000  

J.P. Morgan Securities LLC

   $ 129,200,000  

Merrill Lynch, Pierce, Fenner & Smith
                 Incorporated

   $ 129,200,000  

Morgan Stanley & Co. LLC

   $ 129,200,000  

CIBC World Markets Corp.

   $ 28,900,000  

Mizuho Securities Americas Inc.

   $ 28,900,000  

MUFG Securities Americas Inc.

   $ 28,900,000  

SMBC Nikko Securities America, Inc.

   $ 28,900,000  

U.S. Bancorp Investments, Inc.

   $ 28,900,000  

CastleOak Securities, L.P.

   $ 14,875,000  

Great Pacific Securities

   $ 14,875,000  

Loop Capital Markets LLC

   $ 14,875,000  

Samuel A. Ramirez & Company, Inc.

   $ 14,875,000     

 

 

 

Total

   $ 850,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II-A

PRICING TERM SHEET

 

LOGO [g491407g02q30.jpg]

Pacific Gas and Electric Company

$500,000,000 Floating Rate Senior Notes due November 28, 2018

November 27, 2017

 

Issuer:

   Pacific Gas and Electric Company

Trade Date:

   November 27, 2017

Settlement Date:

   November 29, 2017

Principal Amount:

   $500,000,000

Maturity Date:

   November 28, 2018

Coupon:

   3-month USD LIBOR + 23 basis points

Benchmark Treasury Yield:

   3-month USD LIBOR

Spread to Benchmark:

   + 23 basis points

Issue Price:

   100%

Interest Payment Dates:

   February 28, 2018, May 28, 2018, August 28, 2018 and the Maturity Date

Interest Determination Dates:

   Second London business day immediately preceding the original issue date, or
the second London business day immediately preceding the applicable interest
reset date.

Day Count Convention:

   Actual/360

Denominations:

   $100,000/$1,000

CUSIP:

   694308 HT7 (144A); U69430 AD5 (Reg S)

ISIN:

   US694308HT74 (144A); USU69430AD52 (Reg S)

Concurrent Debt Offerings:

  

$1,150,000,000 principal amount of 3.30% Senior Notes Due December 1, 2027

$850,000,000 principal amount of 3.95% Senior Notes Due December 1, 2047

Use of Proceeds:

   We expect to use the net proceeds from this and the concurrent debt offerings
to repay all of the $700,000,000 outstanding principal amount of our 5.625%
senior notes due November 30, 2017, all of the $250,000,000 outstanding
principal amount of our floating rate senior notes due November 30, 2017, all of
our $250,000,000 floating rate unsecured term loan maturing February 22, 2018,
and a portion of our 8.25% senior notes due October 15, 2018, and the balance,
if any, for general corporate purposes, which may include capital expenditures
and repayment of outstanding commercial paper.

Registration Rights:

   The senior notes will have registration rights, as more fully described in
the Preliminary Offering Memorandum.



--------------------------------------------------------------------------------

Joint Book-Running Managers:

  

Barclays Capital Inc.

Citigroup Global Markets Inc.

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith
                     Incorporated

Morgan Stanley & Co. LLC

Co-Managers:

  

CastleOak Securities, L.P.

CIBC World Markets Corp.

Great Pacific Securities
Loop Capital Markets LLC

Mizuho Securities USA LLC

MUFG Securities Americas Inc.

Samuel A. Ramirez & Company, Inc.

SMBC Nikko Securities America, Inc.

U.S. Bancorp Investments, Inc.

The Notes have not been registered under the U.S. Securities Act of 1933 and are
being offered only to qualified institutional buyers under Rule 144A and outside
the United States in compliance with Regulation S.

You may obtain a copy of the Preliminary Offering Memorandum and Final Offering
Memorandum (when available) for this transaction by calling your sales
representative from (i) Barclays Capital Inc., toll free at 1-888-603-5847, (ii)
Citigroup Global Markets Inc., toll free at 1-800-831-9146, (iii) J.P. Morgan
Securities LLC, toll free at 1-212-834-4533, (iv) Merrill Lynch, Pierce,
Fenner & Smith Incorporated, toll free at 1-800-294-1322 or (v) Morgan Stanley &
Co. LLC, toll free at 1-866-718-1649.



--------------------------------------------------------------------------------

SCHEDULE II-B

PRICING TERM SHEET

 

LOGO [g491407g02q30.jpg]

Pacific Gas and Electric Company

$1,150,000,000 3.30% Senior Notes due December 1, 2027

November 27, 2017

 

Issuer:

   Pacific Gas and Electric Company

Trade Date:

   November 27, 2017

Settlement Date:

   November 29, 2017

Principal Amount:

   $1,150,000,000

Maturity Date:

   December 1, 2027

Coupon:

   3.30%

Benchmark Treasury:

   2.25% due November 15, 2027

Benchmark Treasury Yield:

   2.335%

Spread to Benchmark Treasury:

   +100 basis points

Yield to Maturity:

   3.335%

Issue Price:

   99.704%

Interest Payment Dates:

   June 1 and December 1, commencing June 1, 2018

Redemption Provisions:

  

At any time prior to September 1, 2027 (the date that is three months prior to
the maturity date), we may, at our option, redeem the 2027 notes in whole or in
part at a redemption price equal to the greater of:

 

•    100% of the principal amount of the 2027 notes to be redeemed; or

•    as determined by the Quotation Agent, the sum of the present values of the
remaining scheduled payments of principal and interest on the 2027 notes to be
redeemed (not including any portion of payments of interest accrued as of the
redemption date) calculated as if the maturity date of the 2027 notes was
September 1, 2027 (the date that is three months prior to the maturity date),
discounted to the redemption date on a semiannual basis at the Adjusted Treasury
Rate plus 15 basis points,

 

plus, in either case, accrued and unpaid interest to, but not including, the
redemption date.

 

At any time on or after September 1, 2027 (the date that is three months prior
to the maturity date), we may redeem the 2027 notes, in whole or in part, at
100% of the principal amount of the 2027 notes being redeemed, plus accrued and
unpaid interest to, but not including, the redemption date.



--------------------------------------------------------------------------------

Denominations:

   $100,000/$1,000

CUSIP:

   694308 HV2 (144A); U69430 AE3 (Reg S)

ISIN:

   US694308HV21 (144A); USU69430AE36 (Reg S)

Concurrent Debt Offerings:

  

$500,000,000 principal amount of Floating Rate Senior Notes Due November 28,
2018

$850,000,000 principal amount of 3.95% Senior Notes Due December 1, 2047

Use of Proceeds:

   We expect to use the net proceeds from this and the concurrent debt offerings
to repay all of the $700,000,000 outstanding principal amount of our 5.625%
senior notes due November 30, 2017, all of the $250,000,000 outstanding
principal amount of our floating rate senior notes due November 30, 2017, all of
our $250,000,000 floating rate unsecured term loan maturing February 22, 2018,
and a portion of our 8.25% senior notes due October 15, 2018, and the balance,
if any, for general corporate purposes, which may include capital expenditures
and repayment of outstanding commercial paper.

Registration Rights:

   The senior notes will have registration rights, as more fully described in
the Preliminary Offering Memorandum.

Joint Book-Running Managers:

  

Barclays Capital Inc.

Citigroup Global Markets Inc.

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith
                     Incorporated

Morgan Stanley & Co. LLC

Co-Managers:

  

CastleOak Securities, L.P.

CIBC World Markets Corp.

Great Pacific Securities
Loop Capital Markets LLC

Mizuho Securities USA LLC

MUFG Securities Americas Inc.

Samuel A. Ramirez & Company, Inc.

SMBC Nikko Securities America, Inc.

U.S. Bancorp Investments, Inc.

The Notes have not been registered under the U.S. Securities Act of 1933 and are
being offered only to qualified institutional buyers under Rule 144A and outside
the United States in compliance with Regulation S.

You may obtain a copy of the Preliminary Offering Memorandum and Final Offering
Memorandum (when available) for this transaction by calling your sales
representative from (i) Barclays Capital Inc., toll free at 1-888-603-5847, (ii)
Citigroup Global Markets Inc., toll free at 1-800-831-9146, (iii) J.P. Morgan
Securities LLC, toll free at 1-212-834-4533, (iv) Merrill Lynch, Pierce,
Fenner & Smith Incorporated, toll free at 1-800-294-1322 or (v) Morgan Stanley &
Co. LLC, toll free at 1-866-718-1649.



--------------------------------------------------------------------------------

SCHEDULE II-C

PRICING TERM SHEET

 

LOGO [g491407g02q30.jpg]

Pacific Gas and Electric Company

$850,000,000 3.95% Senior Notes due December 1, 2047

November 27, 2017

 

Issuer:

   Pacific Gas and Electric Company

Trade Date:

   November 27, 2017

Settlement Date:

   November 29, 2017

Principal Amount:

   $850,000,000

Maturity Date:

   December 1, 2047

Coupon:

   3.95%

Benchmark Treasury:

   2.75% due August 15, 2047

Benchmark Treasury Yield:

   2.775%

Spread to Benchmark Treasury:

   +120 basis points

Yield to Maturity:

   3.975%

Issue Price:

   99.564%

Interest Payment Dates:

   June 1 and December 1, commencing June 1, 2018

Redemption Provisions:

  

At any time prior to June 1, 2047 (the date that is six months prior to the
maturity date), we may, at our option, redeem the 2047 notes in whole or in part
at a redemption price equal to the greater of:

 

•    100% of the principal amount of the 2047 notes to be redeemed; or

•    as determined by the Quotation Agent, the sum of the present values of the
remaining scheduled payments of principal and interest on the 2047 notes to be
redeemed (not including any portion of payments of interest accrued as of the
redemption date) calculated as if the maturity date of the 2047 notes was
June 1, 2047 (the date that is six months prior to the maturity date),
discounted to the redemption date on a semiannual basis at the Adjusted Treasury
Rate plus 20 basis points,

 

plus, in either case, accrued and unpaid interest to, but not including, the
redemption date.

 

At any time on or after June 1, 2047 (the date that is six months prior to the
maturity date), we may redeem the 2047 notes, in whole or in part, at 100% of
the principal amount of the 2047 notes being redeemed, plus accrued and unpaid
interest to, but not including, the redemption date.



--------------------------------------------------------------------------------

Denominations:

   $100,000/$1,000

CUSIP:

   694308 HX8 (144A); U69430 AF0 (Reg S)

ISIN:

   US694308HX86 (144A); USU69430AF01 (Reg S)

Concurrent Debt Offerings:

  

$500,000,000 principal amount of Floating Rate Senior Notes Due November 28,
2018

$1,150,000,000 principal amount of 3.30% Senior Notes Due December 1, 2027

Use of Proceeds:

   We expect to use the net proceeds from this and the concurrent debt offerings
to repay all of the $700,000,000 outstanding principal amount of our 5.625%
senior notes due November 30, 2017, all of the $250,000,000 outstanding
principal amount of our floating rate senior notes due November 30, 2017, all of
our $250,000,000 floating rate unsecured term loan maturing February 22, 2018,
and a portion of our 8.25% senior notes due October 15, 2018, and the balance,
if any, for general corporate purposes, which may include capital expenditures
and repayment of outstanding commercial paper.

Registration Rights:

   The senior notes will have registration rights, as more fully described in
the Preliminary Offering Memorandum.

Joint Book-Running Managers:

  

Barclays Capital Inc.

Citigroup Global Markets Inc.

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith
                     Incorporated

Morgan Stanley & Co. LLC

Co-Managers:

  

CastleOak Securities, L.P.

CIBC World Markets Corp.

Great Pacific Securities
Loop Capital Markets LLC

Mizuho Securities USA LLC

MUFG Securities Americas Inc.

Samuel A. Ramirez & Company, Inc.

SMBC Nikko Securities America, Inc.

U.S. Bancorp Investments, Inc.

The Notes have not been registered under the U.S. Securities Act of 1933 and are
being offered only to qualified institutional buyers under Rule 144A and outside
the United States in compliance with Regulation S.

You may obtain a copy of the Preliminary Offering Memorandum and Final Offering
Memorandum (when available) for this transaction by calling your sales
representative from (i) Barclays Capital Inc., toll free at 1-888-603-5847, (ii)
Citigroup Global Markets Inc., toll free at 1-800-831-9146, (iii) J.P. Morgan
Securities LLC, toll free at 1-212-834-4533, (iv) Merrill Lynch, Pierce,
Fenner & Smith Incorporated, toll free at 1-800-294-1322 or (v) Morgan Stanley &
Co. LLC, toll free at 1-866-718-1649.



--------------------------------------------------------------------------------

SCHEDULE III

 

A. None

 

B. None



--------------------------------------------------------------------------------

Exhibit A

Company Counsel Opinion

[Attached]



--------------------------------------------------------------------------------

Company Counsel Negative Assurance Letter

[Attached]



--------------------------------------------------------------------------------

Exhibit B

California Company Counsel Opinion

[Attached]



--------------------------------------------------------------------------------

Exhibit C

General Counsel Opinion

[Attached]